DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 08/03/2022have been fully considered but they are not persuasive. 
Applicant argues:  “Claims 1-13, 16-21 are rejected under 35 U.S.C. 102(a) as being anticipated by US 9575304 to Dixon ("Dixon"). The Applicant respectfully disagrees for at least the reasons that follow. Dixon, as understood, discloses Claim 1, as amended, is distinguishable over Dixon. Claim 1 now recites …”
Examiner notes that Applicant’s argument that newly amended claim language was not addressed in the previous office action is not persuasive, because Applicant did not submit this claim language for review in the previous office action.  Newly amended language is addressed by the rejection reasons provided below.  
Applicant argues:  “Dixon fails to teach or suggest this claimed feature as Dixon fails to teach the base pattern and the laterally offset repetitions being adjacent to each other and constituting a repeat pattern which covers at least an active area of the detector array and ensures that all colours in the mosaic scan filter array are present in each and every column of the filter array [emphasis added].”
Examiner notes that tiling of color filter patterns in conventional in digital imaging and scanning for the very same reason, to ensure that all colors of the mosaic are present in the neighboring pixels of the captured or scanned image.  See a scanning filter example in Dixon, Fig. 17.
Applicant argues:  “Dixon fails to teach or suggest this claimed feature as Dixon fails to teach the base pattern and the laterally offset repetitions being adiacent to each other and constituting a repeat pattern which covers at least an active area of the detector array and ensures that all colours in the mosaic scan filter array are present in each and every column of the filter array [emphasis added].”
Examiner notes that Dixon Figs. 16-17 illustrate color pattern repetitions in every column at two rows. It is understood that this repetition pattern is extendable to the entire area of the imaging array and however many rows and columns that requires.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 16-21 are rejected under 35 U.S.C. 102(a) as being anticipated by US 9575304 to Dixon (“Dixon”).
Regarding Claim 1:  “A mosaic scan filter array for use with a detector array, the mosaic scan filter array comprising (“use a mosaic Colour Filter Array (CFA) on the photosensors of an area detector”  Dixon, Column 5, lines 15-17.)
a plurality of identical tiles, each tile having N rows and M columns, where N is equal to or greater than 1 and M is equal to or greater than 2, (See repeating patterns of colors as small as 1x2 pixels in Dixon, Figs. 12-17.)
one row of tiles extending across a width of the detector array constituting a base pattern covering N rows of pixels of the detector array in a direction perpendicular to a scan direction, the base pattern repeated M times … the base pattern and the laterally offset repetitions being adjacent to each other and constituting a repeat pattern which covers at least an active area of the detector array, and ensures that all colours in the mosaic scan filter array are present in each tile and every column of the filter array, and (“use a mosaic Colour Filter Array (CFA) on the photosensors of an area detector that enables a single-chip camera to record a colour image … sequence of the pattern being repeated as required to cover the entire sensor array, the scanning colour filter array having a plurality of rows of each colour” which are present in each column and additional vertical tiles of the rows.  Dixon, Column 5. lines 15-18 and Column 10, lines 43-45 and Figs. 9, 14-17.)
and laterally offset in one direction by one pixel width for each repetition of the base pattern, (“the colour differs between adjacent rows. There are at least three rows of different colours” where each adjacent column is a repeated pattern of row colors offset by one pixel width.  Dixon, Column 13, lines 16-20 and Figs. 9, 14-17.).  See examples in Dixon, Fig. 14a and 14b (green filters) and Figs. 9, 16-17 (offset pattern provides the same result as non-offset pattern).)
where the active area of the detector array contains at least one repeat pattern of the mosaic scan filter array,   (“a colour sequence of the at least three rows being repeated at least once in additional rows of the scanning colour filter array”  Dixon, Column 13, lines 19-21.)
each identical tile of the mosaic scan filter array having MxN filters selected from the group of one or more of the following: red filters, green filters, blue filters, white filters, any white filters being clear filters, fluorescence emission filters and a series of narrow spectral band filters covering a continuous spectral range,”  (“The most common CFA is the Bayer filter, named after the inventor, which arranges red, green and blue filters … White (transparent) pixels … include CYGM (cyan, yellow, green, magenta) and RGBE (red, 45 green, blue, emerald).”  Dixon, Column 5, lines 44-46.  Also note that fluorescence filters indicate an intended use of the imager but are not limited to a particular spectral range or color of the filters.  Note that Dixon filters are directed to fluorescence imaging covering a wide spectrum range.  Dixon, Column 4, lines 47-50 and Column 9, lines 47-60.)
Regarding Claim 2:  “The mosaic scan filter array as claimed in Claim 1 for colour imaging, each identical tile of the mosaic scan filter array having MxN filters selected only from the group of one or more of the following: red filters, green filters, blue filters and white filters, where any white filters are clear filters.”  (“the Bayer filter, named after the inventor, which arranges red, green and blue filters in a square grid (usually RGGB) … Other mosaic Colour Filter Arrays have been proposed, including one using a white (transparent) filter in place of one of the green filters in the Bayer array. White (transparent) pixels accept all wavelengths of light in the visible spectrum”  Dixon, Column 5 lines 19-44.)
Regarding Claim 3:  “The mosaic scan filter array as claimed in Claim 1 for colour imaging, each identical tile of the mosaic scan filter array having MxN filters selected only from the group of one or more of fluorescence emission filters.”  (“using CCD or CMOS or other technology two-dimensional sensor arrays … method for fluorescence imaging of large specimens … array is divided into fractions, one for each fluorescent source, with each section covered with a transmission filter that transmits the emission peak of one of the fluorescent dyes or sources”  Dixon, Column 9, lines 47-60.)
Regarding Claim 4:  “The mosaic scan filter array as claimed in Claim 1 for use for hyperspectral imaging, each identical tile of the mosaic scan filter array having MxN filters selected only from the group of one or more narrow spectral band transmission filters covering one or more continuous spectral ranges.”  (“using CCD or CMOS or other technology two-dimensional sensor arrays … method for fluorescence imaging of large specimens … array is divided into fractions, one for each fluorescent source, with each section covered with a transmission filter that transmits the emission peak of one of the fluorescent dyes or sources” thus having a narrow spectral transmission band limited to the particular emission peak.  Dixon, Column 9, lines 47-60.)
Regarding Claim 5 “A scanning microscope for obtaining an image of at least a portion of a large microscope specimen, the microscope comprising:  (“scanning large microscope specimens on a moving microscope stage using one or more CCD or CMOS”  Dixon, Column 7, lines 8-10.)
a) an illumination system to illuminate a part of the specimen being scanned;  (“light from a source mounted on the microscope objective, … onto the specimen”  Dixon, Column 14, lines 59-65.)
b) at least one lens that focuses light from the specimen onto a two dimensional detector array, (“The microscope objective 115 and tube lens 125 form a real image of the specimen on two-dimensional detector array 330.”  Dixon, Column 15, lines 10-15.)
the specimen being mounted on a support that is movable relative to a two dimensional detector array;  (“An image of the specimen is collected by moving the microscope slide at constant speed using motorized stage 105 in a direction perpendicular to the long dimension of detector array 330”  Dixon, Column 15, lines 10-15.)
c) a motion of the support relative to the detector array being controlled by a computer, the motion of the support relative to the detector array being in a direction perpendicular to rows of the two dimensional detector array;  (“the specimen is moved with a computer-controlled microscope stage”  Dixon, Column 1, lines 55-56.  “An image of the specimen is collected by moving the microscope slide at constant speed using motorized stage 105 in a direction perpendicular to the long dimension of detector array 330”  Dixon, Column 15, lines 10-15 and Figs. 4-5.)
d) the two dimensional detector array having a mosaic scan filter array with a plurality of identical tiles, each tile comprised of N rows and M columns, where N is equal to or greater than 1 and M is equal to or greater than 2, one row of tiles across a width of a detector array constituting a base pattern covering N rows of pixels of the detector array in a direction perpendicular to a scan direction, the base pattern repeated M times and laterally offset in one direction by one pixel width for each repetition of the base pattern, the base pattern and the laterally offset repetitions constituting a repeat pattern which covers at least an active area of the detector array, and where the active area of the detector contains at least the repeat pattern of the mosaic scan filter array;  (See reasons for rejection in Claim 1.)
e) a computer to control the detector array to capture sequential substantially overlapping frame images of the specimen each time that an optical image of the specimen is moved a distance relative to the detector array that is equal to the distance between adjacent rows of the detector array, (“microscope slide moves field-of-view 410 only part of the way to the adjacent field-of-view 411, which is one pixel away from 410. During the time the shutter is closed, data in the entire two-dimensional detector array is transferred to frame-buffer RAM in a frame grabber 340 or to other electronic frame capture device, and is then transferred to a computer 350.”  Dixon, Column 15, lines 50-56.)
image data from each frame image translated into computer memory to match a motion of an optical image across the detector array and added to or averaged with any data previously stored in that pixel position to generate an image of a strip across the specimen, (“This process is repeated until a complete image of that specimen strip is stored, starting with a first image frame (first exposure) just above the top edge of the specimen of FIG. 4 to a final image frame just below the bottom edge of the specimen (in order to ensure that every part of the specimen is exposed 256 times,”  Dixon, Column 15, lines 62-67.)
the computer capturing of frame images continuing until the specimen is moved a relative distance where all object points in that strip have been exposed a number of times equal to a chosen number of active rows in the detector array, there being one strip generated from each distinctive colour of the mosaic scan filter array; and  (“This process is repeated until a complete image of that specimen strip is stored, starting with a first image frame (first exposure) just above the top edge of the specimen of FIG. 4 to a final image frame just below the bottom edge of the specimen (in order to ensure that every part of the specimen is exposed 256 times, once for each line of pixels in the detector array).”  Dixon, Column 15, lines 62-67.  See distinctive color filters corresponding to each line of the detector array discussed in Claim 1.)
f) one or more final images of the specimen resulting from the portion of the specimen scanned, each pixel of the one or more final images containing information from each of the distinctive colours of the mosaic scan filter array.” (“produce full colour information at each pixel position in the strip image and to create and store a final contiguous colour image of the portion of the specimen scanned, the final image containing full colour information at each image pixel position for each colour of the colour filter array.”  Dixon, Column 11, lines 11-17.)
Regarding Claim 6:  “The scanning microscope as claimed in Claim 5 wherein 
the computer is programmed to control relative movement between the detector array and the specimen, the active area of the detector array containing at least one repetition of the repeat pattern, the detector array acquiring multiple frame images of the specimen which are added to or averaged with any data previously stored to generate the one or more final images of the specimen, each pixel of the final image containing information from each distinctive colour of the mosaic scan filter (“During the time the shutter is closed, data in the entire two-dimensional detector array is transferred to frame-buffer RAM … new image is then transferred via the frame grabber to the computer, where this data is added to the image data 60 already stored, but shifted one pixel in the direction of motion of the field-of-view. This process is repeated until a complete image of that specimen strip is stored”  Dixon, Column 15, lines 52-63.)
such that the final image has full colour information in each pixel.”  (“the final image containing full colour information at each image pixel position for each colour of the colour filter array.”  Dixon, Column 11, lines 11-17.)
Regarding Claim 7:  “The scanning microscope as claimed in Claim 5 wherein the repeat pattern is repeated sufficient times to at least cover an active area of the detector array.“  (“the array is divided into thirds, with one third covered with a red transmission filter, one with a green transmission filter, and one with a blue transmission filter” and other functional variants in Dixon, Column 9, lines 41-60.)
Regarding Claim 8:  “The scanning microscope as claimed in Claim 5 wherein the base pattern has a plurality of 2x2 tiles extending across the width of the detector array, each tile of the 2x2 tiles having two green filters, one red filter and one blue filter, N equals 2 and M equals 2, the repeat pattern having four rows.”  (“Bayer filter, named after the inventor, which arranges red, green and blue filters in a square grid (usually RGGB)”  Dixon, Column 5, lines 19-21 and Fig. 14a.)
Regarding Claim 9:  “The scanning microscope as claimed in Claim 5 wherein N equals 2 and M equals 2.”  (“Bayer filter, named after the inventor, which arranges red, green and blue filters in a square grid (usually RGGB)”  Dixon, Column 5, lines 19-21.)
Regarding Claim 9:  “The scanning microscope as claimed in Claim 5 wherein the base pattern has a plurality of 2x2 tiles extending across the width of the detector array, each tile of the 2x2 tiles having one green, one red filter, one blue and one white filter, the white filter being a clear filter, N equals 2 and M equals 2, the repeat pattern having four rows.”  (“Bayer filter, named after the inventor, which arranges red, green and blue filters in a square grid (usually RGGB). … using a white (transparent) filter in place of one of the green filters in the Bayer array. White (transparent) pixels”  Dixon, Column 5, lines 19-40 and Fig. 14a.)
Regarding Claim 11:  “The scanning microscope as claimed in Claim 5 wherein the base pattern has a plurality of 4x4 tiles, each 4x4 tile containing four 2x2 tiles that are identical to one another, N being equal to 4 and M being equal to 4.”  (See an example in element 1410 in Dixon, Fig. 14a.)
Regarding Claim 12:  “The scanning microscope as claimed in Claim 9 wherein each 2x2 tile has four filters selected from the group of one or more red filters, green filters, blue filters, white filters, any white filters being clear filters, fluorescence emission filters and narrow spectral band filters covering a continuous spectral range.”  (“The most common CFA is the Bayer filter, named after the inventor, which arranges red, green and blue filters … White (transparent) pixels … include CYGM (cyan, yellow, green, magenta) and RGBE (red, 45 green, blue, emerald).”  Dixon, Column 5, lines 44-46.  Also note that fluorescence filters indicate an intended use of the imager but are not limited to a particular spectral range or color of the filters.  Note that Dixon filters are directed to fluorescence imaging.  Dixon, Column 9, lines 47-60.)
Regarding Claim 13:  “The scanning microscope as claimed in Claim 5 wherein the base pattern of the mosaic scan filter array has a plurality of 3x3 tiles extending across the width of the detector array, each of the 3x3 tiles being identical to one another, N being equal to 3 and M being equal to 3, the base pattern being repeated three times with each repetition of the base pattern being offset laterally in one direction by one pixel width to form the repeat pattern, the repeat pattern having 9 rows.”  (See a 3x3 pattern embedded in element 1410 in Dixon, Fig. 14a, which provides an identical (equivalent) repeating pattern to the repeating pattern of a 2x2 or a 4x4 pattern when “each repetition of the base pattern being offset laterally in one direction by one pixel” as claimed.  Note that “This small array example is used to explain how an area array using a Bayer filter can be used for Moving Specimen Image Averaging, however in practice much larger arrays are used (for example, 2560x256).”  Dixon, Column 22, lines 62-67.)
Claim 16 is rejected for reasons stated for Claim 1 in view of the Claim 5 rejection.
Claim 17 is rejected for reasons stated for Claim 1 in view of the Claim 5 rejection.
Claim 18 is rejected for reasons stated for Claim 5, and because 
the feature “the computer capturing n frame images in sequence where n equals MxN” of Claim 18 corresponds to the feature “the computer capturing of frame images continuing until the specimen is moved a relative distance where all object points in that strip have been exposed a number of times equal to a chosen number of active rows in the detector array, there being one strip generated from each distinctive colour of the mosaic scan filter array;” in Claim 5,
and prior art teaches “where the active area of the detector array is substantially the whole area of the detector array;”  (“use a mosaic Colour Filter Array (CFA) on the photosensors of an area detector that enables a single-chip camera to record a colour image … sequence of the pattern being repeated as required to cover the entire sensor array, the scanning colour filter array having a plurality of rows of each colour”  Dixon, Column 5. lines 15-18 and Column 10, lines 43-45..)
Claim 19 is rejected for reasons stated for Claims 5 and 18.
Claim 20, “A method of using a mosaic scan filter array” is rejected for reasons stated for Claims 1 and 5, because the method is directed to describing the structure in Claims 1 and 5.
Claim 21, “A method of using a mosaic scan filter array with one or more of a scanning microscope and a scanning camera, the scanning microscope or scanning camera having:” is rejected for reasons stated for Claim 5, because the method is directed to describing the structure in Claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 “When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Also note: Changes to the shape of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); also see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9575304 to Dixon (“Dixon”) in view of the above.
Regarding Claim 14:  “The scanning microscope as claimed in Claim 13 wherein each 3x3 tile of the mosaic scan filter array has one red filter, one green filter, one blue filter, one white filter, the white filter being a clear filter, a first fluorescence emission filter, a second fluorescence emission filter, a third fluorescence emission filter, a fourth fluorescence emission filter, and a fifth fluorescence emission filter.”  (“a single two-dimensional sensor array in which the array is divided into thirds, with one third covered with a red transmission filter, one with a green transmission filter, and one with a blue transmission filter … for fluorescence imaging of large specimens containing multiple fluorescent dyes or other sources of fluorescence mounted on microscope slides using a single two-dimensional sensor array in which the array is divided into fractions, one for each fluorescent source, with each section covered with a transmission filter that transmits the emission peak of one of the fluorescent dyes or sources.”  Dixon, Column 9, lines 49-56.  Also note that “X being the number of different colours and being equal to or greater than three, the XN rows forming a pattern, a sequence of the pattern being repeated as required to cover the entire sensor array, the scanning colour filter array having a plurality of rows of each colour;.”  Dixon, Column 10, lines 40-42.  Also, Dixon teaches:  “using a white (transparent) filter in place of one of the green filters in the Bayer array. White (transparent) pixels accept all wavelengths of light in the visible spectrum (they are panchromatic), and provide one bright pixel in each array of four pixels, increasing the sensitivity of the array. Other combinations of filters in the square mosaic grid include CYGM (cyan, yellow, green, magenta) and RGBE (red, 45 green, blue, emerald).”  Dixon Column 5, lines 38-45.
Although Dixon does not explicitly teach a filter pattern having the claimed 9 colors, Dixon indicates that other combinations of three or more different colors, substitutions, and repetitions of colors in a filter are known in the art.  And Dixon teaches that the claimed colors, Red, Green, Blue, White, and colors customized to desired wavelengths (such as emission peak of fluorescent sources) are also known to be used and combined in the field of fluorescence microscopy and using the identical hardware to the claims above.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to create an imaging filter containing any number of color spectra desired for the imaging application including the example combination in this claim, so that “each fraction of the detector acquires a strip image and the multiple strip images can be combined digitally to produce a single fluorescence image.”  Dixon, Column 9, lines 56-59.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 15:  “The scanning microscope as claimed in Claim 13 wherein each 3x3 tile of the mosaic scan filter array has one red filter, one green filter, one blue filter, one white filter, the white filter being a clear filter, a first narrow spectral band filter, a second narrow spectral band filter, a third narrow spectral band filter, a fourth narrow spectral band filter and a fifth narrow spectral band filter, where the five narrow spectral band filters cover a continuous spectral range.”  (See reasons for rejection in Claim 14.  Further note that it is known that “Autofluorescence emission usually covers a wide spectrum … when multiple fluorophores are illuminated and imaged simultaneously” and the individual imaged spectra can be “combined into a single image (usually false coloured) and the strips can then be assembled into a single image of the entire specimen” See Dixon, Column 4, lines 47-50 and Column 20 lines 10-13.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483